 


109 HR 3431 IH: To amend the Indian Gaming Regulatory Act to limit casino expansion.
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3431 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Dent (for himself, Mr. Ehlers, Mr. Pitts, Mr. Rogers of Michigan, Mr. Akin, Mr. Platts, Mr. Wolf, Mr. Gerlach, Mr. Schwarz of Michigan, and Mr. Cantor) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Indian Gaming Regulatory Act to limit casino expansion. 
 
 
1.Limitation on Indian land eligible for gaming
(a)Short titleThis section may be cited as the Limitation of Tribal Gambling to Existing Tribal Lands Act of 2005. 
(b)Repeal of certain exceptionsSection 20(b)(1) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)) is amended— 
(1)by striking subparagraph (B); 
(2)in subparagraph (A) by striking ; or and inserting a period; and  
(3)by striking Subsection (a) of this section and all that follows through (A) the Secretary and inserting Subsection (a) of this section will not apply when the Secretary.
(c)Approval of State legislatureSection 20(b)(1)(A) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(A)) is amended by striking only if the Governor and inserting only if the Governor and the legislature.  
(d)ApplicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act. Such amendments shall not apply to lands regulated, on the date of the enactment of this Act, by a valid Tribal-State compact that was entered into under the Indian Gaming Regulatory Act before the date of the enactment of this Act.  
 
